The offense is burglary. The punishment assessed is confinement in the state penitentiary for a term of three years.
In this case, as in Cause No. 24,180 (Page 531 of this volume) pending in this court, appellant made a voluntary confession and informed the officers where the property taken from the burglarized premises was located; that as a result of such information, *Page 534 
the officers recovered the same and delivered it to the owner. The record reflects that the same procedure was pursued in this case as in the case herein referred to and with the same result.
For the reasons stated in our original opinion in the case of Clinton Albert Alton v. State, in Cause 24,180, the judgment of the trial court entered in this case is affirmed.
Opinion approved by the Court.